Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Claims 1, 4 - 7, 10 - 14 are pending.  
Claims 1, 7, 13 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein generating a data uploading token, and determining, from a plurality of data-uploading network nodes waiting for data uploading, a plurality of qualified network nodes having a data uploading qualification, such that for each data-uploading network node, the following: acquiring an integrity of data to be uploaded that is stored on a data-uploading network node, and including: acquiring meta-information related to the data to be uploaded, and synchronizing meta-information with other data-uploading network nodes, and wherein determining the integrity of the data to be uploaded as a ratio of meta-information of the data-uploading network node to a maximum value among meta-information of the plurality of data-uploading network nodes, and wherein determining that the data-uploading network node has a data uploading qualification in response to the integrity of the data being greater than or equal to a threshold, and wherein allowing qualified network nodes to compete for the data uploading token, and coordinating a data uploading operation with a winning network node of the set of qualified network nodes that obtained the data uploading token, in addition to the other limitations in the specific manner as recited in claims 1, 4 - 7, 10 - 14.  
  
Claims 4 - 6 are allowed due to allowed base claim 1.  
Claims 10 - 12 are allowed due to allowed base claim 7.  
Claim 14 is allowed due to allowed base claim 13.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                                      9-4-2022Primary Examiner, Art Unit 2452